Citation Nr: 0433050	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

Additionally, the Board notes that, in May 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  In an October 1998 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
hepatitis C.  He was informed of this decision and of his 
appellate rights via correspondence dated later in October 
1998.  The veteran did not file a timely appeal with respect 
to this issue.  The October 1998 rating decision is final.

3. The evidence associated with the claims file since the 
October 1998 rating decision concerning the issue of service 
connection for hepatitis C has not been previously considered 
and is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claims. 

4.  Hepatitis C was first clinically indicated 34 years after 
the veteran's discharge from active duty, and the competent 
medical evidence of record does not establish that it was 
more likely than not related to any incident of service. 

 
CONCLUSIONS OF LAW

1.  The October 1998 rating decision, denying service 
connection for entitlement to service connection for 
hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the October 1998 rating 
decision which relates to the issue of service connection for 
hepatitis C is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).

New and Material Claim to Reopen Service Connection for 
Hepatitis C

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R.§ 3.156(a) (effective 
prior to August 29, 2001).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for hepatitis C was received prior to that date 
(in May 2000), those regulatory provisions do not apply.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for hepatitis C.  No additional evidence is required to make 
a determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a October 1998 rating 
decision, the veteran's claim seeking entitlement to service 
connection for hepatitis C was denied.  The veteran was 
informed of the decision and of his appellate rights via a VA 
letter dated in October 1998.  The veteran did not file a 
timely appeal with respect to this issue.  The October 1998 
rating decision, this being the last prior denial, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

In the October 1998 rating decision, the veteran's claim 
seeking entitlement to service connection for hepatitis C was 
denied because there was no evidence in the veteran's service 
medical treatment records of complaints, treatment of or a 
diagnosis of hepatitis during his active military service.  

The evidence received since the October 1998 rating decision 
includes private medical records indicating blood test 
results from August 1978 to May 1982, liver biopsy test 
results dated in March 2000 from the Denver, Colorado VA 
Medical Center (VAMC), a letter dated in July 2002 from a 
physician's assistant at the Denver VAMC, and various 
personal statements from the veteran.  The March 2000 VA 
liver biopsy test results indicate a positive diagnosis for 
hepatitis C.  The letter from the physician's assistant, 
indicates that in his opinion the veteran's hepatitis C is 
related to his active service.  Finally, the veteran's 
statements indicate that his hepatitis C is related to his 
active service.  

Upon a review of the evidence, the Board finds that the 
evidence received after the October 1998 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  Additionally, the Board 
finds that the evidence submitted is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; the veteran has submitted 
evidence that indicates that his hepatitis C may be related 
to his military service.

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for hepatitis C in October 1998 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for hepatitis C.  See 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  

Service Connection for Hepatitis C

As was mentioned above, the Board granted the appellant's 
claim to reopen the previously denied claim of entitlement to 
service connection for hepatitis C and therefore any failure 
to comply with VCAA concerning the issue of new and material 
evidence was not prejudicial to the veteran.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Additionally, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue of 
entitlement to service connection for hepatitis C.

Under the VCAA the VA first has a duty to notify the claimant 
and the representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to service connection via the May 2001 RO letter, 
the October 2002 rating decision and the July 2003 statement 
of the case.  In addition, via the May 2001 RO letter, and 
the July 2003 statement of the case, the veteran was provided 
with specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, and did 
so on May 6, 2004.  As no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  He has, by information letters, a rating 
decision and statement of the case, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the current case, the veteran was denied service 
connection for hepatitis C by the RO in an October 2002 
rating decision.  The veteran contends that he has hepatitis 
C that was incurred during active service.  He asserts that 
he developed hepatitis C as a result of a tattoo received in 
service, and sexual activity during service.  

The veteran's service medical records contain no complaints 
of, or treatment for hepatitis C like symptoms during active 
service.

The post-service evidence of record includes lab reports from 
[redacted] dated in February 1978, August 
1978, October 1981 and May 1982.  The veteran maintains that 
these blood tests indicate elevated liver enzymes.  
Additionally, the veteran submitted two pre-operative 
treatment records from [redacted] Hospital dated in 
November 1981 and June 1982.  The records document surgical 
procedures the veteran had in 1981 and 1982. 

In a statement dated in May 1998 the veteran indicated that 
he received 12 to 13 units of blood in 1982 during surgery at 
[redacted] Hospital.  The veteran received the blood 
transfusions due to a bleeding ulcer that was operated on at 
that time.

The VA first diagnosed the veteran with hepatitis C in August 
1998.  This was later confirmed by a liver biopsy performed 
at the Denver VAMC in March 2000. The pathology report from 
that biopsy indicated chronic hepatitis with minimal activity 
(Grade 1) , portal and peri-portal fibrosis (Stage 2), and 
mild steatosis.  

A letter dated July 24, 2000 from a certified physician's 
assistant at the Denver VAMC, indicated that in his opinion 
the veteran's elevated liver enzymes in the 1980's suggested 
that hepatitis C has been active well before the date of his 
diagnosis in 1998.  Additionally, the physician's assistant 
indicated that the veteran's sexual activities in service as 
well as the tattoo he received in service were high risk 
opportunities for him to acquire a hepatitis C.  In the 
physician's assistant's opinion, there was a suggestion of a 
service related connection between the veteran's current 
diagnosis of hepatitis C and his active service. 

The veteran was provided a VA examination in February 2001.  
At that time the examiner noted that the veteran had no known 
blood transfusions.  The examining physician felt that the 
most likely source of the veteran's hepatitis C was the 
sexual exposures he had while in service. 

In September 2002, the examiner amended his evaluation when 
he was informed that the veteran had indeed received blood 
transfusions.  The examiner diagnosed the veteran with 
chronic hepatitis C established by serological, as well as 
quantitation of hepatitis C viral copies.  According the VA 
examiner, the exposure to the volume of blood the veteran 
indicated (12 to 13 units) would make the blood transfusion 
exposure history the most likely risk factor that lead to the 
veteran's development of hepatitis C.  According to the 
examining physician, the odds ratio of the veteran 
contracting hepatitis C due to the blood transfusion is at 
10.9, versus the odds ratio of 6.3 for contracting hepatitis 
C due to his sexual activity in the 1960s, and the odds ratio 
of 2.5 for contracting hepatitis C due to the single tattoo.  
In the examiners opinion, the most likely source of the 
veteran's contracting hepatitis C would be the blood 
transfusion he received in 1982 as opposed to the sexual 
exposure history while in service during the 1960s. 

The veteran also presented testimony during a hearing before 
the undersigned Veterans Law Judge on May 6, 2004.  During 
his hearing the veteran's representative raised the issue 
that the examining physician at the VA changed his opinion of 
the etiology of the veteran's hepatitis C between the 
original examination in February 2001 and the addendum in 
September 2002.  The veteran also testified that he received 
a blood transfusion during an operation for stomach ulcers in 
1982.  Furthermore, the veteran testified that he had 
symptoms of hepatitis C before his diagnosis in 1998.  
Specifically, he indicated that he was jaundiced and fatigued 
during the 1970s, and that his blood tests from the late 
1970s and early 1980s indicated elevated liver enzymes.  

Despite the veteran's assertions, the medical evidence of 
record does not indicate that the veteran's hepatitis C was 
more likely than not a result of his active service.  While 
the evidence reflects that the veteran has been diagnosed 
with hepatitis C in recent years, there is no evidence that 
he had hepatitis C during active service.  Further, in the 
opinion of the examining VA physician the most likely 
etiology of the veteran's hepatitis C is the blood 
transfusion the veteran received in 1982 rather than his 
activity during service.  The Board notes that the examiner 
changed his opinion of the etiology of the veteran's 
hepatitis C between the February 2001 examination and the 
September 2002 addendum based on the information that the 
veteran had indeed received blood transfusions.  During the 
time of the first VA examination in February 2001, the 
examiner was under the impression that the veteran had never 
received blood transfusions.  In assessing the medical 
opinions in the record, more weight is given to the VA 
medical opinion from September 2002 than to the opinion of 
the physician's assistant from July 2000.  The physician in 
the September 2002 VA addendum indicated that he had the 
claims file available and that he knew that the veteran had 
received blood transfusions in 1982.  The physician's 
assistant's opinion does not indicate that he knew of the 
veteran's operation in 1982 and that the veteran received a 
blood transfusion during that operation.  As well, more 
weight is given to the September 2002 VA examination addendum 
because it is more detailed in the reasons supporting its 
medical conclusion.  In the September 2002 addendum, the 
examining physician supported his conclusion with odds ratios 
indicating that the 1982 blood transfusion was the most 
likely risk factor, and not the sexual activity or tattoo 
which occurred almost 34 years prior to the veteran's 
diagnosis of hepatitis C.  The Board finds the February 2001 
and September 2002 examination reports to be most probative, 
as they were based upon review of the entire claims folder 
and the detailed examination of the veteran.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Additionally, the conclusion 
rendered by the VA medical doctor in September 2002 is found 
to have more weight than that provided by the physicians 
assistant, based upon their relative expertise.  In summary, 
the available medical evidence of record does not indicate 
that it was more likely than not that the veteran's hepatitis 
C was a result of his active service.  Therefore, service 
connection may not be established and the veteran's claim 
must be denied.

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for hepatitis C is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
hepatitis C has been received and the claim is reopened.  To 
this extent, the appeal is granted. 

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



